Case 3:14-cv-03055-FLW-DEA Document 141 Filed 06/26/19 Page 1 of 5 PageID: 1276



 WARD W. BENSON
 Trial Attorney, Tax Division
 U.S. Department of Justice
 Post Office Box 227
 Ben Franklin Station
 Washington, DC 20044
 Telephone: (202) 514-9642
 Email: ward.w.benson@usdoj.gov
 Counsel for the United States of America


                    IN THE UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF NEW JERSEY


  UNITED STATES OF AMERICA,                          )
                                                     )   Case No. 14-cv-03055
             Petitioner,                             )
                                                     )
             v.                                      )
                                                     )
  ELI CHABOT and                                     )
  RENEE CHABOT,                                      )
                                                     )
             Respondents.                            )


            UNITED STATES OF AMERICA’S RENEWED MOTION FOR AN
                INCREASED SANCTION TO COMPEL COMPLIANCE

        This Court should increase the sanction it previously imposed on Eli Chabot in order to

 coerce complete compliance with the IRS’s summons. On August 8, 2018, the United States

 moved to reopen this case and for an order to show cause why the sanctions on Mr. Chabot

 should not be increased due to his continued failure to fully comply with the order enforcing the

 summons. (Dkt. No. 133). He opposed the motion (Dkt. No. 137), and during a conference in

 chambers, the Court directed the parties to engage in settlement discussions. Those discussions

 were ultimately unsuccessful.

        In January, 2019, Mr. Chabot’s counsel produced 86 pages of records from Swiss bank

 accounts held by “Pelsa Business Inc.” and “Benalton Group SA.” (Ex. A). The cover letter to


                                                 1
Case 3:14-cv-03055-FLW-DEA Document 141 Filed 06/26/19 Page 2 of 5 PageID: 1277



 the production stated that “[t]he documents are responsive to the IRS’s summonses in this matter

 and constitute the required records under the Bank Secrecy Act sought by the Government in this

 pending enforcement proceeding.” No explanation whatsoever was given for how these records

 were obtained after Mr. Chabot’s years of insistence that he had no reporting requirement under

 the BSA and that he had no recollection of owning a business called “Pelsa” or controlling any

 foreign financial accounts during the period covered by the summons.

        In response, undersigned counsel sent a letter to Chabot’s counsel indicating that: (1) this

 production was quite troubling, given attorney Richard Levine’s insistence since 2014 that no

 such records existed; and (2) the records did not meet the requirements of the BSA because they

 did not show the maximum value in the accounts during each calendar year. (Ex. B). The letter

 further explained that absent an explanation of the origin of the documents, it was impossible to

 know whether Chabot had, in fact, fully complied with the summons. The United States,

 therefore, indicated its intent to seek additional sanctions to either coerce full compliance or to

 compel Chabot to explain why he was sure that no other documents could be obtained.

        Chabot’s counsel declined to give any such explanation. Somewhat perplexingly, his

 reply stated that “[p]roduction of these documents was not an admission that Mr. Chabot was

 subject to the BSA.” (Ex. C). By previously stating that the records were responsive to the

 summons, which only sought records the BSA required Chabot to retain, he necessarily admitted

 to having been subject to its reporting requirement. Chabot’s counsel also made reference to a

 change in account numbers for Pelsa’s HSBC accounts, which suggests additional knowledge

 about the nature of the accounts and their history. Ultimately, though, counsel made clear that he

 would not give the United States any additional information to determine whether full




                                                   2
Case 3:14-cv-03055-FLW-DEA Document 141 Filed 06/26/19 Page 3 of 5 PageID: 1278



 compliance had been made. He instead insisted that Chabot’s Fifth Amendment privilege

 excused his client from having to provide any explanation.

        Subsequent developments in other litigation strongly suggests that Chabot has not fully

 complied with the summons. Chabot’s brothers, Morris and Albert, are both contesting

 deficiency assessments in the U.S. Tax Court. (Ex’s. D and E). The tax years at issue are 2009

 for Morris and 2007-2009 for Albert. (Both are represented in the Tax Court by Mr. Levine.).

        Morris Chabot’s responses to the IRS’s requests for admission (Ex. F) contain numerous

 admissions of direct relevance to this proceeding:

       He admitted that in 2009, all three brothers held ownership interests in Pelsa. (RFA No.

        1-3).

       He admitted that in 2009, Pelsa had bank accounts with HSBC in Switzerland. (RFA No.

        4).

       He admitted that he learned of the existence of Pelsa prior to 2009. (RFA No. 6).

       He admitted that in 2009, all three brothers had an interest in certain accounts Pelsa held

        with HSBC. (RFA Nos. 39, 42-46, and 57-66).

       He admitted that in 2009, all three brothers had ownership interests in a Pelsa bank

        account with Banque Sadfie in Switzerland. (RFA No. 28, 30, 33, and 34).

       He admitted that in 2009, Benalton Group SA held a bank account with Banque Sadfie in

        Switzerland and that all three brothers had an ownership interest in Benalton or an

        interest in the funds it held with Banque Sadfie. (RFA Nos. 67-70, 74-75, and 80-83).

        These admissions by Morris Chabot and the limited document production by Eli Chabot

 completely undermine all of the prior statements made by or on behalf of Eli Chabot that: (1) Eli

 Chabot was not subject to the BSA’s reporting requirements during 2006-2009; (2) that he had



                                                 3
Case 3:14-cv-03055-FLW-DEA Document 141 Filed 06/26/19 Page 4 of 5 PageID: 1279



 no way of determining what interest he might have had in any foreign bank accounts during this

 period; and (3) that even if he had been subject to the reporting requirement, he is currently

 unable to gain access to any foreign bank records from that period. For the reasons set forth in

 the United States’ original motion for an increase in sanctions (Dkt. No. 133), the Court should

 order Eli Chabot to immediately pay all arrears he owes related to the original sanctions order

 and increase the per diem sanction to $500 until he or his counsel fully explains the origin of

 these new documents, how their past statements can be reconciled with Morris Chabot’s

 admissions in Tax Court, and why no additional responsive documents can be produced.



 Date: June 26, 2019                                   Respectfully submitted,


                                                       RICHARD E. ZUCKERMAN
                                                       Principal Deputy Assistant Attorney General

                                                       /s/ Ward W. Benson
                                                       WARD W. BENSON
                                                       Trial Attorney, Tax Division
                                                       U.S. Department of Justice
                                                       Post Office Box 227
                                                       Ben Franklin Station
                                                       Washington, D.C. 20044
                                                       Telephone: 202-514-9642
                                                       Email: ward.w.benson@usdoj.gov




                                                  4
Case 3:14-cv-03055-FLW-DEA Document 141 Filed 06/26/19 Page 5 of 5 PageID: 1280



                                  CERTIFICATE OF SERVICE

        I certify that the foregoing RENEWED MOTION FOR AN INCREASED SANCTION

 was filed with the clerk of the court on June 26, 2019, using the CM/ECF system, which will

 send notification of such filing to all parties appearing in said system.



                                                        /s/ Ward W. Benson
                                                        WARD W. BENSON




                                                   5
